3/6/2015                                                                      TDCJ Offender Details               -#? -g^-©*/
                                                                                                      TDCJ Home       New Offender Search
      HmHJ.MJIAJMJJUJJ^UiHH»imJMJ




   Offender Information Details
     Return to Search list




   SID Number:                                                           07763562

   TDCJ Number:                                                          01599215

   Name:                                                                  JACKSON,DAVID

   Race:                                                                  B

   Gender:                                                                M

   DOB:                                                                   1986-08-23

   Maximum Sentence Date:                                                 2022-02-16

   Current Facility:                                                      ROBERTSON

   Projected Release Date:                                                2022-02-16         .

   Parole Eligibility Date:                                               2015-08-18

   Offender Visitation Eligible:                                         YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                            Offender is not scheduled for release at
                                                                      this time.

   Scheduled Release Type:                                            Will be determined when release date is
                                                                      scheduled.

   Scheduled Release                                                  Will be determined when release date is
   Location:                                                          scheduled.




       Parole Review Information

   Offense History:
   I Offense                                                  Sentence                           Case      Sentence (YY-MM-
http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=07763562                                                          1/2
3/6/2015                                                                       TDCJ Offender Details

   I       Date                    Offense                         Date               County      No.       DD)      •

   j 2007-03-28                DEL CS LESS 1G                   2007-04-13            HARRIS    1110019   300 Days

   | 2008-01-30             POSSCOCLESS 1G                      2008-02-27            HARRIS    1151616   270 Days

                           AGG ROBBERY-DDLY
   I 2009-02-16                  WPN
                                                                2009-09-23            HARRIS    1203877   13-00-00




       Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(q).tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                    TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=07763562                                      2/2